OFFICIAL NOTICE FROM COURT OF CRIMINAL APPJ5ALS£lF TEXAS                  ^
                    P.(




               STATE OttfflBWS&MtJL]
            PENALTY FOR : ' -^.jm^^si 02 1R
 12/23/2014 PR8VATEUSE"      ^^^^^ 0002003152 jano6 2015                                       /
 COOK, KEITH ALAN          Tr. Ct. No. 1263W8Olp0-EfA,l£D FROM z,p\NRZ&2Y4S2-0Z '
 On this, day, the application for 11 07 Writ of Habeas Corpus has been received
 and presented to the Court.
                                                                     Abel Acosta, Clerk

                             KEITH ALAN COOK
  Xz&<
   ^
                                                                                    \     >




                                                                                        '"•{

AMR